





ALLIANCEBERNSTEIN
INCENTIVE COMPENSATION AWARD PROGRAM,
DEFERRED CASH COMPENSATION PROGRAM AND
AB 2017 LONG TERM INCENTIVE PLAN


AWARD AGREEMENT FOR 2017 AWARDS


AWARD AGREEMENT, dated as of December 31, 2017, among AllianceBernstein L.P.
(together with its subsidiaries, “AB”), AllianceBernstein Holding L.P. (“AB
Holding”) and <PARTC_NAME> (“Participant”), an employee of AB.


WHEREAS, the Compensation Committee (“Committee” or “Administrator”) of the
Board of Directors (“Board”) of AllianceBernstein Corporation (“Corporation”),
pursuant to the AB 2017 Incentive Compensation Award Program (“Incentive
Compensation Program”) and the AB 2017 Long Term Incentive Plan (“2017 Plan”
and, together with the Incentive Compensation Program, the “Plans”), copies of
which have been delivered electronically to the Participant, has granted to the
Participant an award (“Award”) consisting of units representing assignments of
the beneficial ownership of limited partnership interests in AB Holding (“AB
Holding Units”) subject to certain restrictions described herein (“Restricted
Units”), and authorized the execution and delivery of this Award Agreement; and


WHEREAS, the Committee has granted to the Participant the right to receive a
portion of the Award in cash instead of Restricted Units, as contemplated in the
AB 2017 Deferred Cash Compensation Program (“Deferred Cash Program”);


NOW, THEREFORE, in accordance with the grant of the Award, and as a condition
thereto, AB, AB Holding and the Participant agree as follows:


1.    Grant. Subject to and under the terms and conditions set forth in this
Award Agreement and the Plans, the Committee hereby awards to the Participant
the amount of deferred cash (“Deferred Cash”) elected by the Participant and as
set forth in Section 2 of Schedule A and the number of Restricted Units set
forth in Section 3 of Schedule A, together with the right to receive interest on
Deferred Cash, if elected, as specified in Section 2 below and regular cash
distributions with regard to the underlying AB Holding Units pursuant to Section
2.03(a) of the Incentive Compensation Program. The aggregate dollar amount of
the Award (including Deferred Cash and Restricted Units) was determined by the
Committee on December 12, 2017, with the number of Restricted Units being based
on the closing price of an AB Holding Unit on that date.


2.    Earnings on Deferred Cash. Interest on Deferred Cash, if elected, will be
accrued monthly based on AB’s monthly weighted average cost of funds. The return
will be nominal. The interest earned will be credited to the Participant’s
Deferred Cash balance annually.




        

--------------------------------------------------------------------------------









3.    Vesting and Distribution. The Deferred Cash and Restricted Units shall
vest in accordance with Section 5 of Schedule A so long as the Participant
remains employed by AB on each vesting anniversary, except as specifically set
forth in Section 7 of this Award Agreement. Once the Deferred Cash, if elected,
has vested, cash shall be distributed to the Participant as specified in Article
4 of the Deferred Cash Program. Once Restricted Units have vested, AB Holding
Units shall be distributed to the Participant as specified in Article 4 of the
Incentive Compensation Program.


4.    Notice of Resignation. As a condition of receiving the Award, the
Participant agrees that in the event of the Participant’s resignation, the
Participant shall provide AB with prior written notice of the Participant’s
intent to resign based on the schedule set forth below. Notwithstanding the
terms of any other agreement between the Participant and AB (or its
subsidiaries), including, but not limited to, any employment agreement, which
agreement shall be deemed amended by this Award Agreement, the Participant will
continue to be eligible for base salary or draw, available health and welfare
benefits, and quarterly distribution payments on unvested Restricted Units, so
long as the Participant’s employment with AB continues during the notice period.
Once the Participant has provided AB with prior written notice of the
Participant’s intent to resign, AB may, in its sole discretion, either shorten
the Participant’s notice period at any time during the notice period in
accordance with Section 8 of this Award Agreement or require the Participant to
discontinue or limit regular duties, including prohibiting the Participant from
further entry to any of AB’s premises. (In either case, the Participant shall be
treated as having informed AB of his or her intent to resign and continue to be
obligated to satisfy the requirements of Section 7(c) of this Award Agreement.)
If AB shortens the Participant’s notice period, the Participant’s resignation
shall become effective as of the end of the shortened notice period and,
thereafter, the Participant shall not receive salary or draw, health and welfare
benefits, quarterly distribution payments on unvested Restricted Units, or any
Restricted Units or Deferred Cash that otherwise would have vested in accordance
with Section 5 of Schedule A, except for Restricted Units (and quarterly
distribution payments on unvested Restricted Units) and Deferred Cash that
continue to vest and be distributed as provided in Sections 7(c) and 7(d) of
this Award Agreement. The notice period shall be as follows:


Senior Vice President or above:    90 days
Vice President:            60 days
Assistant Vice President or below:    30 days


5.    Covenants. As an additional condition of receiving the Award, the
Participant agrees to the following covenants and remedies for failure to
comply:


(a)    Competition. At no time while employed by AB (including any applicable
notice period) shall the Participant provide Competing Services, in any
capacity, whether as an employee, consultant, independent contractor, owner,
partner, shareholder, director or otherwise, to any Direct Competitor; provided,
however, that nothing herein shall prevent the Participant from being a passive
owner of not more than 5% of the outstanding equity of any class of securities
of an entity


2



--------------------------------------------------------------------------------







that is publicly traded and that owns or may acquire any corporation or business
that competes with AB. “Competing Services” means services provided to a Direct
Competitor that involve (i) the direct or indirect solicitation (including
through financial intermediaries or consultants) of actual or prospective
clients of AB with respect to investment management or research products or
services; (ii) the creation, management or maintenance (or providing material
support for, or managing or supervising, the creation, management or
maintenance) of an investment management or research product or service that
competes directly with a significant investment management or research product
or service then offered or provided by AB or that AB intends to offer or provide
as part of a Planned Business; or (iii) the Participant functioning in a senior
executive, operational, administrative, financial, advisory or consulting role,
which is the same as or substantially similar to the Participant’s role with AB.
“Direct Competitor” means a business that offers or provides products or
services that compete directly with products or services offered or provided by
AB or that AB intends to offer or provide as part of a Planned Business, where
the business activities of the Direct Competitor either constitute or can
reasonably be expected to constitute meaningful competition for AB. “Planned
Business” means a business: (i) that the Participant is aware that AB plans to
enter within six months after the Participant’s last date of employment, (ii)
that is material to the AB entity or business unit that plans to enter such
business, and (iii) in which such AB entity or business unit has invested
material resources (including time of senior management) in preparation for
launch.


(b)    Employee Solicitation. At no time while employed by AB (including any
applicable notice period) shall the Participant (whether directly or indirectly
through instruction to any other person or entity) recruit, solicit or hire any
employee of AB to work for the Participant or any other person or entity.


(c)    Confidentiality. From the date hereof and continuing after the
Participant’s last date of employment, and except as otherwise required by law,
the Participant shall not disclose or make accessible to any business, person or
entity, or make use of (other than in the course of the business of AB) any
trade secrets, proprietary knowledge or confidential information that the
Participant shall have obtained during his or her employment by AB and that
shall not be generally known to or recognized by the general public. All
information regarding or relating to any aspect of the business of AB, including
but not limited to existing or contemplated business plans, activities or
procedures, current or prospective clients, current or prospective contracts or
other business arrangements, current or prospective products, facilities and
methods, manuals, intellectual property, price lists, financial information
(including the revenues, costs, or profits associated with any of the products
or services of AB), or any other information acquired because of the
Participant’s employment by AB, shall be conclusively presumed to be
confidential; provided, however, that confidential information shall not include
any information known generally to the public (other than as a result of
unauthorized disclosure by


3



--------------------------------------------------------------------------------







the Participant). The Participant’s obligations under this Section 5(c) shall be
in addition to any other confidentiality or nondisclosure obligations the
Participant has to AB at law or under any other of AB’s policies or agreements.
Furthermore, nothing in this Award Agreement prohibits the Participant from
reporting possible violations of federal law or regulation to any governmental
agency or entity, including the Department of Justice, the Securities and
Exchange Commission, Congress and any agency Inspector General, or making other
disclosures that are protected under the whistleblower provisions of federal law
or regulation. The Participant need not seek prior authorization from AB to make
any such report or disclosure, nor is the Participant required to notify AB that
such report or disclosure has been made.


(d)    Non-disparagement. The Participant shall not make intentionally
disparaging remarks about AB, or issue any communication, written or otherwise,
that reflects adversely on or encourages any adverse action against AB, except
if testifying truthfully under oath pursuant to any subpoena, order, directive,
request or other legal process, or as may be otherwise required by law.


(e)    Remedies. If the Participant fails to comply with the agreements and
covenants set forth in Section 4 or this Section 5, AB shall have the following
remedies:


(i)    The Participant agrees that in the event of a breach of any of the
agreements or covenants contained in Section 4 or this Section 5, any Deferred
Cash or Restricted Units that have not vested or have vested but have not been
delivered (other than as a result of a voluntary long-term deferral election)
shall be forfeited.


(ii)    Without intending to limit the remedies available to AB, the Participant
acknowledges that a breach of any of the agreements or covenants contained in
Section 4 or this Section 5 shall result in material irreparable injury to AB
for which the forfeiture remedy described in Section (i) above may not be
adequate and that, in the event of such a breach or threat thereof, AB shall be
entitled to obtain a temporary restraining order and/or a preliminary or
permanent injunction restraining the Participant from engaging in activities
prohibited by this Award Agreement or such other relief as may be required to
specifically enforce any of the agreements or covenants in Section 4 or this
Section 5. The Participant acknowledges that the above restrictions are part of
a program of AB covering employees in many jurisdictions and that it is
necessary to maintain consistency of administration and interpretation with
respect to such program, and accordingly, the Participant consents to the
applicability of New York law and jurisdiction in accordance with Section 14
hereof. In the event that any court or tribunal of competent jurisdiction shall
determine this Section 5 to be unenforceable or invalid for any reason, the
Participant agrees that this Section 5 shall be interpreted to extend only over
the maximum period of time for which it may be enforceable, and/or over the
maximum geographical area as to which it may be enforceable, and/or to the
maximum extent


4



--------------------------------------------------------------------------------







in any and all respects as to which it may be enforceable, all as determined by
such court or tribunal.


(iii)    In addition to the remedies set forth in clauses (i) and (ii) above, AB
retains the right to seek damages and other relief for any breach by the
Participant of any agreement or covenant contained in this Award Agreement.
 
6.    Forfeiture for Failure to Consider Certain Risks. If the Committee
determines that, during the calendar year in which the Award was granted, (a)
the Participant participated in the structuring or marketing of any investment
management or research product or service, or participated on behalf of AB or
any of its clients in the purchase or sale of any security or other property as
part of providing investment management services or otherwise, and (b) (i) the
Participant failed to follow or violated any written AB policy guideline or
process designed in whole or in part to manage or mitigate risk; (ii) as a
result, appropriate consideration was not given to the risk to AB or the
Participant’s business unit (for example, where the Participant has improperly
analyzed such risk or where the Participant failed sufficiently to raise
concerns about such risk); and (iii) there has been, or reasonably could be
expected to be, a material adverse impact on AB or the Participant’s business
unit, the Participant shall forfeit all unvested Deferred Cash, if elected, and
all unvested Restricted Units granted pursuant to such Award.


7.    Termination of Employment. The Deferred Cash and Restricted Units shall
vest in accordance with Section 5 of Schedule A only while the Participant is
employed by AB, except as follows:


(a)    Disability. Any unvested Deferred Cash and Restricted Units shall fully
vest immediately upon a Participant’s Disability and shall be distributed to the
Participant as specified in Article 4 of each of the Deferred Cash Program and
the Incentive Compensation Program. The Participant shall be deemed to have
incurred a “Disability” if the Participant is unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment that can be expected to last for a continuous period of not
less than 12 months, as determined by the carrier of the long-term disability
insurance program maintained by AB or its affiliate that covers the Participant,
or such other person or entity designated by the Administrator in its sole
discretion. In order to assist in the process described in this Section 7(a),
the Participant shall, as reasonably requested by the Administrator, (i) be
available for medical examinations by one or more physicians chosen by the
long-term disability insurance provider or the Administrator and approved by the
Participant, whose approval shall not be unreasonably withheld, and (ii) grant
the long-term disability insurance provider, the Administrator and any such
physicians access to all relevant medical information concerning the
Participant, arrange to furnish copies of medical records to them, and use best
efforts to cause the Participant’s own physicians to be available to discuss the
Participant’s health with them.




5



--------------------------------------------------------------------------------







(b)    Death. If the Participant dies (i) while in the employ of AB, or (ii)
while the Participant otherwise holds outstanding unvested Deferred Cash or
Restricted Units, any unvested Deferred Cash and all unvested Restricted Units
held by the Participant (and not previously forfeited or cancelled) shall vest
immediately and be distributed in accordance with Article 4 of each of the
Deferred Cash Program and the Incentive Compensation Program.


(c)    Resignation. If the Participant resigns or otherwise voluntarily
terminates his or her employment with AB (other than due to the Participant’s
Disability), any unvested Deferred Cash and all unvested Restricted Units held
by the Participant (and not previously forfeited or canceled) on the date of
resignation shall continue to vest as specified in Section 5 of Schedule A and
be distributed as specified in Article 4 of each of the Deferred Cash Program
and the Incentive Compensation Program. The provisions in this Section 7(c) are
conditioned upon the Participant’s continued compliance with the agreements and
covenants set forth in Sections 4 and 5 of this Award Agreement from the date of
resignation until the Deferred Cash and Restricted Units have fully vested and
been delivered (or would have been delivered but for a voluntary long-term
deferral election), the Participant providing to AB in writing (in a form to be
provided by AB, a “Resignation Questionnaire”) within 10 days from the first
date the Participant informs AB about his or her resignation, information
relating to the Participant’s new employment opportunity, if any, the
Participant confirming continued compliance with the agreements and covenants
set forth in Sections 4 and 5 of this Award Agreement in writing (in a form to
be provided by AB, a “Confirmation Certificate”) in connection with each vesting
date, and the Participant executing and complying with a standard release in
favor of AB (in a form to be provided by AB, a “Release”); provided, however,
that the only remedy available to AB for any breach by the Participant of the
agreements and covenants set forth in Sections 4, 5(a) and 5(b) of this Award
Agreement that occurs after the Participant’s last date of employment (including
any applicable notice period), or for the Participant failing to provide to AB
the Resignation Questionnaire, the Release or each annual Confirmation
Certificate, shall be the forfeiture remedy described in Section 5(e)(i). In
addition, the terms of this Section 7(c) are also conditioned on the Participant
not receiving replacement equity from a new employer for the unvested Deferred
Cash and Restricted Units as to which continued vesting is to apply and the
Participant confirming such fact in the Resignation Questionnaire and each
Confirmation Certificate.


(d)    Termination Without Cause. If AB terminates the Participant’s employment
without Cause (other than due to the Participant’s Disability or death), any
unvested Deferred Cash and all unvested Restricted Units held by the Participant
(and not previously forfeited or cancelled) on the date of such termination
shall continue to vest as specified in Section 5 of Schedule A and be
distributed as specified in Article 4 of each of the Deferred Cash Program and
the Incentive Compensation


6



--------------------------------------------------------------------------------







Program. The provisions in this Section 7(d) are conditioned upon the
Participant’s continued compliance with the covenants set forth in Section 5 of
this Award Agreement (except Section 5(a), with respect to which the Participant
need not comply after the Participant’s termination date) until the Deferred
Cash and Restricted Units have fully vested and been delivered (or would have
been delivered but for a voluntary long-term deferral election), signing and
returning a Confirmation Certificate to AB in connection with each vesting date,
and executing and complying with a standard release in favor of AB (in a form to
be provided by AB); provided, however, that the only remedy available to AB for
any breach by the Participant of the covenant set forth in Section 5(b) of this
Award Agreement that occurs after the Participant’s last date of employment
(including any applicable notice period) shall be the forfeiture remedy
described in Section 5(e)(i).


(e)    Termination for Cause. If AB terminates the Participant’s employment for
Cause (or, if after termination of the Participant’s employment other than for
“Cause”, as that term is defined in the 2017 Plan, AB determines than an event
occurred during the Participant’s employment that would have entitled AB to
terminate the Participant’s employment for Cause), the Participant shall forfeit
all unvested Deferred Cash and Restricted Units.


8.    No Right to Continued Employment. Neither the Award nor any term of this
Award Agreement is intended to create a contract of employment or alter the
at-will status of the Participant, who is employed on an at-will basis, nor
shall they confer upon the Participant any right to continue in the employ of AB
before, during or after any applicable notice period. In addition, neither the
Award nor any term of this Award Agreement shall interfere in any way with the
right of AB to terminate the service of the Participant at any time for any
reason, or shorten any notice period at any time as prescribed by Section 4 of
this Award Agreement.


9.    Non-Transferability. The Participant may not sell, assign, transfer,
pledge or otherwise dispose of or encumber any of the Deferred Cash or
Restricted Units, or any interest therein, until the Participant’s rights in
such Deferred Cash or Restricted Units vest in accordance with this Award
Agreement. Any purported sale, assignment, transfer, pledge or other disposition
or encumbrance in violation of this Award Agreement will be void and of no
effect.


10.    Payment of Withholding Tax. The provisions set forth in Section 5.04(k)
of the Deferred Cash Program and Section 6.04(k) of the Incentive Compensation
Program shall apply in the event that AB determines that any federal, state or
local tax or any other charge is required by law to be withheld with respect to
a vesting or distribution of Deferred Cash or Restricted Units.


11.    Dilution and Other Adjustments. The existence of the Award shall not
impair the right of AB, AB Holding or their respective partners to, among other
things, conduct, make or effect any change in AB’s or AB Holding’s business, any
distribution (whether in the form of cash, limited partnership interests, other
securities or other property), recapitalization (including, without limitation,
any subdivision or combination of limited partnership interests),
reorganization,


7



--------------------------------------------------------------------------------







consolidation, combination, repurchase or exchange of limited partnership
interests or other securities of AB or AB Holding, issuance of warrants or other
rights to purchase limited partnership interests or other securities of AB or AB
Holding, or any incorporation (or other change in form) of AB or AB Holding. AB
Holding Units shall be subject to adjustment in accordance with Section 4(c) of
the 2010 Plan (or such applicable successor provision).


12.    Electronic Delivery. The Plans contemplate that each award shall be
evidenced by an Award Agreement which shall be delivered to the Participant. It
is hereby understood that electronic delivery of this Award Agreement
constitutes delivery under the Plans.
 
13.    Administrator. If at any time there shall be no Committee, the Board
shall be the Administrator.


14.    Governing Law. This Award Agreement shall be governed by and construed in
accordance with the internal laws of the State of New York. The Participant
hereby consents to the exclusive jurisdiction of any state or federal court
located within the State of New York, County of New York, with respect to any
legal action, dispute or otherwise, arising out of, related to, or in connection
with this Award Agreement. The Participant hereby waives any objection in any
such action or proceeding based on forum non-conveniens, and any objection to
venue with respect to any such legal action, which may be instituted in any of
the aforementioned courts.


15.    Sections and Headings. All section references in this Award Agreement are
to sections hereof for convenience of reference only and are not to affect the
meaning of any provision of this Award Agreement.


16.    Interpretation. The Participant accepts the Award subject to all the
terms and provisions of the Plans and this Award Agreement. In the event of any
conflict between any clause of the Plans and this Award Agreement, this Award
Agreement shall control. The Participant accepts as binding, conclusive and
final all decisions or interpretations of the Administrator or Board upon any
questions arising under the Plans and/or this Award Agreement.


17.    Notices. Any notice under this Award Agreement shall be in writing and
shall be deemed to have been duly given when delivered personally (whether by
hand or by facsimile) or when deposited in the United States mail, registered,
postage prepaid, and addressed, in the case of AB and AB Holding, to the
Corporate Secretary at 1345 Avenue of the Americas, New York, New York 10105, or
if AB should move its principal office, to such principal office, and, in the
case of the Participant, to his or her last permanent address as shown on AB’s
records, subject to the right of either party to designate some other address at
any time hereafter in a notice satisfying the requirements of this Section 17.








8



--------------------------------------------------------------------------------







18.    Entire Agreement; Amendment. This Award Agreement supersedes any and all
existing agreements between the Participant, AB and AB Holding relating to the
Award. It may not be amended except by a written agreement signed by all
parties.






ALLIANCEBERNSTEIN L.P.
ALLIANCEBERNSTEIN HOLDING L.P.




By:    /s/ James A. Gingrich        
James A. Gingrich
Chief Operating Officer
                            




The Participant hereby acknowledges and accepts the terms and conditions set
forth in this Award Agreement, including AB’s remedies if the Participant fails
to comply with the agreements and covenants set forth in Sections 4 and 5 of
this Award Agreement, and the forfeiture of unvested Deferred Cash and
Restricted Units for failure to consider certain risks as described in Section 6
of this Award Agreement. To accept the terms of this Award Agreement, please
click the “Accept” button below:




ACCEPT


DECLINE


                        






























ablegal – 3341749 v1


9



--------------------------------------------------------------------------------








SCHEDULE A
TO
AWARD AGREEMENT




1.    $___________ 2017 Award


2.
$___________ 2017 Deferred Cash Award (may not exceed the lesser of $250,000 and
50% of the Award; provided, however, if the Participant is based outside of the
United States, is treated as a local hire rather than as an expatriate and
received an Award of $100,000 or less, the Deferred Cash Award may be up to 100%
of the Award)



3.
____________ Restricted Units have been awarded pursuant to this Award
Agreement.



4.
The per AB Holding Unit price used to determine the number of Restricted Units
awarded hereunder is $24.95 per AB Holding Unit, which is the closing price of
an AB Holding Unit as published for composite transactions on the New York Stock
Exchange on December 12, 2017.



5.
Restrictions lapse with respect to the AB Holding Units in accordance with the
following schedule:



Percentage of Awarded AB Holding Units Vested and Delivered on the
Date     Date Indicated


December 1, 2018          25.0%
December 1, 2018          50.0%
December 1, 2020          75.0%
December 1, 2021          100.0%




    


10


        

--------------------------------------------------------------------------------







SCHEDULE A
TO
AWARD AGREEMENT
FOR AB SALES PROFESSIONALS




1.    $___________ 2017 Award*


2.
$___________ 2017 Deferred Cash Award (may not exceed the lesser of $250,000 and
50% of the Award; provided, however, if the Participant is based outside of the
United States, is treated as a local hire rather than as an expatriate and
received an Award of $100,000 or less, the Deferred Cash Award may be up to 100%
of the Award)*



3.
____________ Restricted Units have been awarded pursuant to this Award
Agreement.*



4.
The per AB Holding Unit price used to determine the number of Restricted Units
awarded hereunder is $24.95 per AB Holding Unit, which is the closing price of
an AB Holding Unit as published for composite transactions on the New York Stock
Exchange on December 12, 2017.



5.
Restrictions lapse with respect to the AB Holding Units in accordance with the
following schedule:



Percentage of Awarded AB Holding Units Vested and Delivered1 in the
Date    Date Indicated


December 1, 2018          25.0%
December 1, 2019          50.0%
December 1, 2020          75.0%
December 1, 2021          100.0%




    






* The amount of the 2017 Award, 2017 Deferred Cash Award and the number of
Restricted Units awarded pursuant to this Award Agreement are based on an
estimate of Total Variable Compensation (“TVC”). The final amounts will be
calculated once TVC is finalized in early 2018 and, if the final amounts differ
from the estimates stated above, the 2017 Award amount, the amount of the
Deferred Cash Award and the number of Restricted Units awarded pursuant to this
Agreement will be adjusted accordingly.


1 Assuming the Participant has not elected to voluntarily defer receipt of AB
Holding Units.    
            
ablegal - 3341749 v1


11

